DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1) a check equation construction module, configured to construct at least one check equation based on a correspondence between a first subchannel and a second subchannel that is in a second subchannel group, wherein a check bit of the check equation corresponds to the first subchannel, an information bit of the check equation corresponds to the second subchannel, the second subchannel group comprises at least one second subchannel, a sequence number of the first subchannel is divided by a first preset value and a remainder is a second preset value, a sequence number of the second subchannel is divided by a third preset value and a remainder is a fourth preset value, and the sequence number of the first subchannel is greater than the sequence number of the second subchannel; and 2) a coding module, configured to perform coding by using the check equation constructed by the check equation construction module in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) specific structural element for the module.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites placeholder language for means “a check equation construction module” and “a coding module”, but does not teach in the specification a specific structural element for the module.  Hence, claim 9 fails to particular point out and distinctly claim the subject matter which the applicant regards as the invention and is indefinite.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 and 9 recite “a remainder is a second preset value” and “a remainder is a forth preset value”, which are indefinite since a second preset value and/or a forth preset value are unknown and defining another term “remainder” in terms of an unknown value renders the term “remainder” as indefinite and does not clearly point out and specify what the “remainder” actually is.  Furthermore, the claim fails to recite any connection that the “remainder” might have with any other components in the claim for constructing a check equation.  It appears that the sole purpose of the “remainder” in the claims is to recite a “remainder” with no connection to the rest of the elements for generating a check equation in the claim
Claims 1 and 9 recite “a sequence number of the first subchannel is divided by a first preset value” and “a sequence number of the second subchannel is divided by a third preset value”, which are indefinite since a first preset value and/or a third preset value are unknown and defining mathematical operation for dividing a sequence number in terms of an unknown value renders the mathematical operation of division as indefinite and does not clearly point out and specify what the mathematical operation of division actually is. Furthermore, the claim fails to recite any connection that the mathematical operation of division might have with any other components in the claim for constructing a check equation. It appears that the sole purpose of the mathematical operation of division in the claims is to recite a mathematical operation of division with no connection to the rest of the elements for generating a check equation in the claim.

Claims 3-4, 7, 11-12 and 15 fail to correct the deficiencies in the parent claim and further suffer from a lack of connection to limitations for constructing a check equation. That is, it is unclear what connection the elements in claims 3-15 and 11-13 have to an algorithm for constructing check equations.
Claims 4 and 12 recite a multitude of contradictory statements, for example the 8 = first preset value = 16 clearly implies 8 = 16.

For the purpose of the advancing prosecution the Examiner assumes the following for claim 1: A coding method, comprising:
constructing at least one check equation based on a correspondence between a


wherein a check bit of the check equation corresponds to the first subchannel, 
an information bit of the check equation corresponds to the second subchannel, 
the second subchannel group comprises at least one second subchannel, 
and the sequence number of the first subchannel is greater than the sequence number of the second subchannel; 
and performing coding by using the check equation.

In addition, the Examiner assumes the following for claim 9: A communications device, comprising:
a check equation construction module, configured to construct at least one check
equation based on a correspondence between a first subchannel and a second
subchannel that is in a second subchannel group, 

wherein a check bit of the check equation corresponds to the first subchannel, 
an information bit of the check equation corresponds to the second subchannel, 
the second subchannel group comprises at least one second subchannel, 
and the sequence number of the first subchannel is greater than the sequence number of the second subchannel; 

and a coding module, configured to perform coding by using the check equation constructed by the check equation construction module.

For the purpose of advancing prosecution, the Examiner assumes the following for claim 2:  The coding method according to claim 1, wherein the constructing a check equation based on a correspondence between a first subchannel and a second subchannel that is in a second subchannel group comprises: setting a correspondence between the second subchannel and the information bit; and constructing the check equation based on a correspondence between the first subchannel corresponding to the check bit and the second subchannel corresponding to the information bit.

For the purpose of advancing prosecution the Examiner assumes the following for claim 10:  The communications device according to claim 9, wherein the check equation construction module is specifically further configured to: set a correspondence between the first subchannel and the check bit, and set a correspondence between the second subchannel and the information bit; and construct the check equation based on a correspondence between the first subchannel corresponding to the check bit and the second subchannel corresponding to the information bit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an algorithm for constructing (a) check equation(s) using a mathematical algorithm a check equation construction module, configured to construct at least one check equation based on a correspondence between a first subchannel and a second subchannel that is in a second subchannel group, wherein a check bit of the check equation corresponds to the first subchannel, an information bit of the check equation corresponds to the second subchannel, the second subchannel group comprises at least one second subchannel, a sequence number of the first subchannel is divided by a first preset value and a remainder is a second preset value, a sequence number of the second subchannel is divided by a third preset value and a remainder is a fourth preset value, and the sequence number of the first subchannel is greater than the sequence number of the second subchannel; and a coding module, configured to perform coding by using the check equation constructed by the check equation construction module [Emphasis Added to identify subject matter pertaining to a judicial exception]. This judicial exception is not integrated into a practical application because “a coding module” is insufficient to transform the judicial exception into a practical application. In addition, “a communication device” is insufficient to transform a judicial exception into a practical application since communication devices are well-known components of general purpose computers for internal communication as well as external communication to a multitude of devices for a multitude of purposes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a coding module” is insufficient to transform the judicial exception into a practical application. In addition, “a communication device” is insufficient to transform a judicial exception into a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GE; YIQUN et al. (US 20170366199 A1, hereafter referred to as GE).

Rejection of claims 1 and 9:
The Examiner would like to point out that claims 1 and 9 are attempt to broadly claim Polar code coding systems using subchannel frozen bits and subchannel information bits to generate a check/parity bit P1 = u6 = u2 + u5 such as that of Figure 3 in the Applicant’s specification.  Figure 2 in GE is an analogous Polar code coding system using subchannel frozen bits and subchannel information bits to generate a check/parity bit u7 = u3 + u5 + u6 + u7 substantially as in Figure 3 of the Applicant’s specification.
u7 = u3 + u5 + u6 + u7 based on a correspondence between a first subchannel for u7 and a second subchannel for u3 that is in a second subchannel group comprising u0, u1, u2 and u3, 

wherein a check bit u7 of the check equation u7 = u3 + u5 + u6 + u7 corresponds to the first subchannel for u7, an information bit of the check equation corresponds to the second subchannel for u3, the second subchannel group comprising u0, u1, u2 and u3 comprises at least one second subchannel for u3, and the sequence number 7 of the first subchannel for u7 is greater than the sequence number 3 of the second subchannel for u3.

Rejection of claims 2 and 10:
GE teaches setting a correspondence between the second subchannel for u3 and the information bit u3; and constructing the check equation u7 = u3 + u5 + u6 + u7 based on a correspondence between the first subchannel for u7 corresponding to the check bit u7 and the second subchannel for u3 corresponding to the information bit u3.

Rejection of claims 5 and 13:
GE teaches in the step of constructing a check equation u7 = u3 + u5 + u6 + u7 based on a correspondence between a first subchannel for u7 and a second subchannel for u3 that is in a second subchannel group comprising u0, u1, u2 and u3, the first for u7 is a subchannel 7 corresponding to the information bit u3, and in the step of performing coding by using the check equation u7 = u3 + u5 + u6 + u7, the first subchannel for u7 is set as a subchannel 7 corresponding to the check bit u7; and a subchannel u0 that is in the second subchannel group comprising u0, u1, u2 and u3 and corresponds to a frozen bit is set as a subchannel corresponding to the information bit u3.

Rejection of claims 6 and 14:
The Examiner would like to point out that a fifth preset value can always be found to satisfy this criteria since certain number inherently exists.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 3-4, 7, 11-12, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GE; YIQUN et al. (US 20170366199 A1, hereafter referred to as GE).

Rejection of claims 3-4, 7, 11-12 and 15:
The limitations in claims 3-4, 7, 11-12 and 15 are obvious variations Figure 2 in GE and can be arrived at by altering the positions of 1’s and 0’s in the generator matrix of Figure 2 in GE.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GI by altering the positions of 1’s and 0’s in the generator matrix of Figure 2 in GE.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that altering the positions of 1’s and 0’s in the generator matrix of Figure 2 in GE would have provided a relatively high reliability or a high likelihood of being correctly decoded (paragraph [0005] on page 1 of GE).

Rejection of claims 17-18:
Communication devices, transceivers, processing apparatus and computer storage mediums are standard components of a general-purpose computer. It is well-known in to use a general-purpose computer for complex mathematical methods.

Cited Prior Arts
US 20190215099 A1 is directed to the use of frozen bits for generating a polar code and is a good teaching reference.
US 20170366199 A1 is directed to the use of frozen bits for generating a polar code and is used in a 102 and 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112